11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Clayton Mountain Development, LLC           * From the 29th District Court
and Michael Ruff in his capacity as          of Palo Pinto County,
Trustee of the MAR Living Trust,             Trial Court Nos. C46164-2

Vs. No. 11-20-00101-CV                      * August 5, 2021

Suzann Ruff,                                * Memorandum Opinion by Williams, J.
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the trial court’s January 7, 2020 order and May 5, 2020 amended judgment.
We affirm the trial court’s September 29, 2020 order in which it struck Clayton
Mountain Development LLC’s answer. We reverse (1) the trial court’s January 7,
2020 order in which it severed Suzann Ruff’s claims against Clayton Mountain
Development LLC from her claims against the other defendants and (2) the trial
court’s May 5, 2020 amended judgment. We remand this case to the trial court for
further proceedings consistent with this opinion. The costs incurred by reason of
this appeal are taxed 50% against Appellants and 50% against Suzann Ruff.